Title: To James Madison from Edward P. Page, [ca. 24 September 1820]
From: Page, Edward P.
To: Madison, James


                
                    [ca. 2⟨4?⟩ September 1820]
                
                [ … ] I am greatly encouraged to find that what I have been zealously contending for has recently been maintained by the Revd. Holland Weeks of Abingdon Massachusetts. A council of Presbyterian ministers have excommunicated him for entertaining similar dangerous heretical opinions to mine. Glory to God Babylon is on fire he declared before his judges “there is not a single truth remaining in the old church, but, what is falsified.” The editor of the “Boston recorder” a religious paper seems alarmed that men should be exercising their reason. Aye, & reason will shew them before long that Dr. Franklin was after Divine magic when he found the magic circle of circles (12 the central number) & square of squares. And sir, however you may smile as all the world at present does—divine magic or the power of immortality on earth & of working miracles will revive with men. It is man’s prerogative. The Arts & Sciences progress. Light develops light. ’Tis to recover what we have lost & that by the full reaction will effect it. By man came death. By man will come life. Mankind is Jesus Christ. The Universe is the Temple. Down with partition walls & contend for a free circulation of air. Universal free masonry is the life of the world. The sooner it comes the sooner your fathers will re-appear & you & yours become immortal on this globe. There is a final restoration of all things & death is not an eternally dead soul eternally tormented—no such nonsense. We are rewarded according to our de⟨e⟩ds & works. Creatures of time do not die everlastingly and yet be alive in hells hottest damnation’s fire for offences committed in time. No Devil God. God is Love, & Wisdom, Love, Justice. To create that he might everlastingly torment would but ill

comport with his attributes—and I hesitate not to affirm that all Christendom (perhaps Quakers & one or two others excepted) make God a Devil in every hideous sense of the word by construction. He made all things, & blessed be him & all his handy works—for nothing was created in vain. I pray you lift the veil as much as possible from off the eyes of the Jew-Xians that they may be as good as Turks. Yours respectfully
                
                    Edward P. Page
                
            